Case: 19-40585      Document: 00515384881         Page: 1    Date Filed: 04/16/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                    No. 19-40585                                FILED
                                                                            April 16, 2020
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JUAN ENRIQUE URQUIZO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:18-CR-722-1


Before CLEMENT, ELROD, and OLDHAM, Circuit Judges.
PER CURIAM: *
       Juan Enrique Urquizo entered a conditional guilty plea to one count of
conspiracy to transport undocumented aliens within the United States, in
violation of 8 U.S.C. § 1324(a)(1)(A)(ii), (v)(I), reserving the right to appeal the
district court’s denial of his motion to suppress the evidence of alien smuggling
discovered during an investigatory vehicle stop initiated by a United States
Border Control agent. “When reviewing a denial of a motion to suppress


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-40585     Document: 00515384881      Page: 2   Date Filed: 04/16/2020


                                  No. 19-40585

evidence, this Court reviews factual findings for clear error and the ultimate
constitutionality of law enforcement action de novo.”           United States v.
Robinson, 741 F.3d 588, 594 (5th Cir. 2014).
      In the context of a roving border patrol, agents “may detain vehicles for
investigation only if they are aware of specific, articulable facts, together with
rational inferences from those facts, that reasonably warrant suspicion that
the vehicle is involved in illegal activities.” United States v. Garza, 727 F.3d
436, 440 (5th Cir. 2013) (internal quotation marks and citation omitted). The
factors to be considered include (1) the area’s proximity to the border; (2) the
characteristics of the area; (3) usual traffic patterns; (4) the agents’ experience
in detecting illegal activity; (5) the driver’s behavior; (6) particular
characteristics of the vehicle; (7) information about recent illegal trafficking of
aliens or narcotics in the area; and (8) the number of passengers in the vehicle
and their appearance and behavior. United States v. Brignoni-Ponce, 422 U.S.
873, 884-85 (1975).
      The first factor, proximity to the border, is a “paramount factor.” Garza,
727 F.3d at 441 (internal quotation marks and citations omitted). In this case,
the agent first observed the vehicle approximately one mile north of the border,
well within the 50-mile range supporting an inference that the trip began at
the border. See United States v. Jacquinot, 258 F.3d 423, 428 (5th Cir. 2001).
Further, the area’s characteristics and the agent’s information contributed to
reasonable suspicion because the agent testified that he knew Highway 83 was
a common route for smuggling. See United States v. Hernandez, 477 F.3d 210,
211-12 (5th Cir. 2007). The agent’s experience also contributed to reasonable
suspicion in this case because he was a 10-year veteran of the Border Control
with extensive experience in patrolling Highway 83. See United States v.




                                        2
    Case: 19-40585    Document: 00515384881     Page: 3   Date Filed: 04/16/2020


                                 No. 19-40585

Ramirez, 839 F.3d 437, 440 (5th Cir. 2016); United States v. Chavez-Chavez,
205 F.3d 145, 149 (5th Cir. 2000).
      Further, the driver’s unusually low speeds—approximately 15 miles
below the speed limit—contributed to reasonable suspicion, as did his other
unusual driving behaviors, such as increasing speed and passing several
vehicles, apparently in an attempt to avoid apprehension. See United States
v. Zapata-Ibarra, 212 F.3d 877, 883-84 (5th Cir. 2000).            Finally, the
characteristics of the vehicle—dirty, heavily laden in the back, and bearing
temporary license plates despite being an older model—contributed to
reasonable suspicion. See United States v. Orozco, 191 F.3d 578, 582 (5th Cir.
1999); United States v. Villalobos, 161 F.3d 285, 289 (5th Cir. 1998); United
States v. Upchurch, No. 93-8402, 1994 WL 14138, 1 (5th Cir. Jan. 5, 1994)
(unpublished).   The factors observed by the agent provided a “composite
picture” sufficient to create reasonable suspicion in his mind. United States v.
Jacquinot, 258 F.3d 423, 427-28 (5th Cir. 2001).
      Accordingly, the district court’s denial of the motion to suppress is
AFFIRMED.




                                       3